Citation Nr: 0935449	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-31 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to January 
2007, when he retired.  

This appeal arises from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The Veteran has subsequently moved to 
the State of Arkansas and his appeal was transferred from the 
North Little Rock, Arkansas RO to the Board of Veterans' 
Appeals (Board).  


FINDING OF FACT

The claims folder does not include a diagnosis of bilateral 
hearing loss by VA standards.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.385(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

The Veteran was informed of what evidence was necessary to 
support his claim, how VA could assist him, and what actions 
were needed from him by the RO in a January 2007 letter.  

The Veteran's service treatment records were obtained.  He 
was afforded a VA examination in December 2006 prior to the 
effective date of his retirement in January 2007.  He 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge in September 2008.  

No further notice or assistance from VA is required.  

Service Connection for Bilateral Hearing Loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

A VA audiological evaluation was conducted in December 2006.  
The VA audiologist reviewed the service treatment records and 
noted in the report that all of the audiograms revealed 
hearing within normal limits.  On audiological evaluation in 
December 2006, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
25
LEFT
25
25
25
20
30

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.  

In September 2008, the Veteran during his videoconference 
hearing was asked if his hearing had become worse since the 
December 2006 VA evaluation.  He could not respond in the 
affirmative.  He also indicated he had been not receiving any 
treatment for hearing loss.  (T-3,4,5).  He has not 
identified any additional relevant evidence which might 
demonstrate he currently has a hearing loss by VA standards.  

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability. In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress 
specifically limited entitlement for service- connected 
disease or injury to cases where such incidents resulted in 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

The Veteran has testified as to his noise exposure in 
service.  Service connection has been granted for his 
tinnitus.  Nevertheless in the absence of a current diagnosis 
of hearing loss by VA standards, service connection for 
bilateral hearing loss is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


